Citation Nr: 0528594	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cataracts (claimed 
as vision problems), including as secondary to service-
connected diabetes mellitus Type II.

2.  Entitlement to service connection for periodontal 
disease, including as secondary to service-connected diabetes 
mellitus Type II.

3.  Entitlement to service connection for irritable bowel 
syndrome, including as secondary to medications taken for 
service-connected disabilities.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for ischemic 
pancreatitis, including as secondary to service-connected 
coronary artery disease status post coronary artery bypass 
grafting times four.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

9.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes mellitus 
Type II.

10.  Entitlement to service connection for nephropathy, 
including as secondary to service-connected diabetes mellitus 
Type II.

11.  Entitlement to a compensable evaluation for service-
connected scars of the chest, left leg, and left arm, 
secondary to service-connected coronary artery disease. 

12.  Entitlement to a compensable evaluation for service-
connected peripheral neuropathy of the right upper extremity, 
secondary to service-connected diabetes mellitus Type II.

13.  Entitlement to a compensable evaluation for service-
connected peripheral neuropathy of the left upper extremity, 
secondary to service-connected diabetes mellitus Type II.

14.  Entitlement to a higher initial rating for service-
connected peripheral neuropathy of the right lower extremity, 
secondary to service-connected diabetes mellitus Type II, 
currently evaluated as 10 percent disabling.

15.  Entitlement to a higher initial rating for service-
connected peripheral neuropathy of the left lower extremity, 
secondary to service-connected diabetes mellitus Type II, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions dated in March 2003, 
July 2003, and March 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A February 2005 Statement of the Case (SOC) shows that the RO 
decided that new and material evidence had been associated 
with the claims file, and therefore, reopened the previously 
disallowed claim for service connection for post-traumatic 
stress disorder but denied the claim on the merits.  The 
Board notes that in Barnett v. Brown, 8 Vet. App. 1 (1995), 
affirmed 83 F.3d 1380 (Fed. Cir. 1996), it was determined 
that the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  Therefore, 
the Board must make its own determination as to whether new 
and material evidence has been presented to reopen the post-
traumatic stress disorder claim. 

The issues of entitlement to service connection for cataracts 
(claimed as vision problems) as secondary to service-
connected diabetes mellitus Type II, entitlement to service 
connection for post-traumatic stress disorder, and 
entitlement to a compensable evaluation for service-connected 
scars of the chest, left leg, and left arm are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the AMC, in Washington, D.C.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Periodontal disease is not a disability for compensation 
purposes within the meaning of applicable VA law and 
regulations.

3.  The medical evidence of record does not show that the 
veteran has been clinically diagnosed with irritable bowel 
syndrome.  

4.  The medical evidence of record shows that the veteran's 
currently diagnosed depression was not identified in service, 
and there is no competent medical evidence of record that 
otherwise shows that his depression is related to an incident 
of his service.    

5.  The medical evidence of record shows that a bilateral 
hearing impairment and tinnitus were not identified during 
service and that bilateral sensorineural hearing loss did not 
manifest to a compensable degree within the one-year 
presumptive period following the veteran's discharge from 
service; there is no competent medical evidence of record 
that otherwise links bilateral hearing loss as defined by 
38 C.F.R. § 3.385 and shown on VA examination to the 
veteran's service, or that the currently diagnosed bilateral 
sensorineural hearing loss and bilateral tinnitus are related 
to an incident of the veteran's service. 

6.  The medical evidence of record shows that the veteran is 
not currently diagnosed with pancreatitis and no residuals of 
earlier episodes of pancreatitis have been clinically 
diagnosed.  

7.  By an unappealed September 1985 rating decision, the RO 
denied service connection for post-traumatic stress disorder.

8.  Evidence submitted subsequent to the September 1985 RO 
decision is not duplicative, cumulative, or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection of post-
traumatic stress disorder. 

9.  There is competent medical opinion evidence that shows 
that the veteran's currently diagnosed hypertension is not 
caused by his service-connected diabetes; the medical 
evidence of record shows that hypertension was not identified 
in service or did not manifest to a compensable degree within 
the one-year presumptive period following the veteran's 
discharge from service, and there is no competent medical 
evidence of record that otherwise shows that his hypertension 
is related to an incident of his service.    

10.  The medical evidence of record shows that the veteran 
does not currently suffer from nephropathy.

11.  The medical evidence of record shows that at this time 
the peripheral neuropathy in the veteran's upper extremities 
does not produce any demonstrable disabling conditions. 

12.  The competent medical evidence of record shows that the 
peripheral neuropathy in the veteran's lower extremities 
affects his sensory and motor nerves but does not manifest 
any organic changes, such that the disability more closely 
approximates moderate incomplete paralysis of the sciatic 
nerve.






CONCLUSIONS OF LAW

1.  Periodontal disease may not be service-connected for sole 
purposes of compensation benefits.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.381 (2004).

2.  Irritable bowel syndrome was not incurred in or 
aggravated during active service; nor is it proximately due 
to or the result of service-connected diabetes mellitus Type 
II.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).

3.  Depression was not incurred in or aggravated during 
active service.  38 U.S.C.A.    §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2004).  

4.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.    §§ 1110, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2004).  

5.  Bilateral hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2004).  

6.  Ischemic pancreatitis was not incurred in or aggravated 
during active service; nor is it proximately due to or the 
result of the service-connected coronary artery disease 
status post coronary artery bypass grafting times four.  38 
U.S.C.A.           §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).

7.  The September 1985 RO rating decision is final.  38 
U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1984).

8.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for post-traumatic 
stress disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 
(2004). 

9.  Hypertension was not incurred in or aggravated during 
active service; nor may it be presumed to have been incurred 
therein; nor is it proximately due to or the result of 
service-connected diabetes mellitus Type II.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310(a) (2004).

10.  Nephropathy was not incurred in or aggravated during 
active service; nor is it proximately due to or the result of 
service-connected diabetes mellitus Type II.  38 U.S.C.A. §§ 
1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.310(a) (2004).

11.  The schedular criteria for a compensable evaluation for 
service-connected peripheral neuropathy of the right upper 
extremity have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.124a, Diagnostic Code 8515 
(2004).

12.  The schedular criteria for a compensable evaluation for 
service-connected peripheral neuropathy of the left upper 
extremity have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.124a, Diagnostic Code 8515 
(2004).

13.  The schedular criteria for a higher initial rating of 20 
percent, but no higher, for service-connected peripheral 
neuropathy of the right lower extremity have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.124a, 
Diagnostic Code 8520 (2004).

14.  The schedular criteria for a higher initial rating of 20 
percent, but no higher, for service-connected peripheral 
neuropathy of the left lower extremity have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.124a, 
Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented), the law does include 
the enhanced duty to notify.

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in January 2003, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims of entitlement to secondary service connection for 
hypertension, scars, and peripheral neuropathy of the upper 
and lower extremities, and a claim to reopen the previously 
disallowed claim for service connection of post-traumatic 
stress disorder (PTSD), including which portion of the 
information and evidence necessary to substantiate the claims 
was to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The same information was provided to the 
veteran in correspondence dated in July 2003 with respect to 
the veteran's claims for secondary service connection of 
periodontal disease, irritable bowel syndrome, and ischemic 
pancreatitis, and service connection for tinnitus and 
bilateral hearing loss.  The same information was provided to 
the veteran in correspondence dated in December 2003 with 
respect to the veteran's claim for service connection of 
depression.  As for the claim for secondary service 
connection for nephropathy, no such information was provided.  
This claim, however, was filed simultaneously with claims for 
which notice of the delegation of responsibility between VA 
and the veteran was provided in the aforementioned VCAA 
notices.  Thus, it is reasonable to presume that the veteran 
would attach the same understanding of the relative 
expectations between VA and the veteran in procuring the 
evidence necessary to substantiate the claims for which 
notice was provided to any other claim for secondary service 
connection.  Indeed, the claims files show that the veteran 
has vigorously pursued these claims in that he identified 
health care facilities that treated him for the claimed 
disorders and he completed and returned VA Form 21-4142 
(Authorization and Consent to Release Information to VA) with 
the expectation that VA would assist him in obtaining the 
identified records.  For these reasons, the Board finds that 
the veteran was not prejudiced by the RO's omission of the 
nephropathy claim in the VCAA notices.

The January 2003 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to secondary 
service-connection.  Indeed, the veteran was proactive 
throughout the appeal period in identifying evidence he 
believed would show a relationship between a claimed disorder 
and a service-connected disability.  The veteran was not 
specifically advised of what the evidence must show to reopen 
the previously disallowed claim for service connection of 
PTSD; however, the veteran is not prejudiced by this omission 
in light of the Board's decision to reopen the claim.  The 
July 2003 VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to direct service 
connection and presumptive service connection.  Collectively, 
these VCAA notices notified the veteran of the information 
and evidence necessary to substantiate his claims.

The Board notes that service connection has been established 
for peripheral neuropathy of the veteran's upper and lower 
extremities.  The veteran is appealing the initial 
evaluations the RO assigned these disabilities.  The veteran 
was not advised of the VCAA with respect to the "down-stream 
question" of the degree of disability of the peripheral 
neuropathy of his upper and lower extremities.  The veteran 
expressed his disagreement with the initial ratings assigned 
these disorders in the July 2003 Notice of Disagreement 
(NOD).  In VAOPGCPREC 8-03, the VA General Counsel noted that 
although it appeared that an NOD that first raised an issue 
satisfied the 38 C.F.R. § 3.1(p) definition of application, 
he did not interpret 38 C.F.R. § 3.1(p) as requiring 
38 U.S.C.A. § 5103(a) notice upon receipt of an NOD raising a 
new issue.  VAOPGCPREC 8-03 p. 3.  The General Counsel, 
however, noted that under 38 U.S.C.A. § 7105(d)(1), upon 
receipt of an NOD in response to a decision on a claim, the 
agency of original jurisdiction must take development or 
review action it deems proper under applicable regulations.  
VAOPGCPREC 8-03 p. 3-4.  In this regard, the Board notes that 
a Decision Review Officer (DRO) reconsidered the evaluations 
assigned the service-connected disabilities on a de novo 
basis in May 2004 (see SOC and DRO Decision), which resulted 
in an award of higher initial ratings for peripheral 
neuropathy of the veteran's lower extremities.  The veteran 
has not identified any outstanding evidence that he wants VA 
to obtain on his behalf with respect to the increased rating 
claims. 

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2004).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The RO asked the veteran for all the information and 
evidence necessary to substantiate his claims-that is, 
evidence of the type that should be considered by VA in 
assessing his claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices did 
not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
2003 rating decision, July 2003 rating decision, March 2004 
rating decision, May 2004 SOC, May 2004 DRO Decision, August 
2004 rating decision, and February 2005 SOC, which included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence used to 
reach the decisions.  The May 2004 and February 2005 SOCs 
provided the veteran with notice of laws and regulations 
pertinent to his claims, including the law and implementing 
regulations of the VCAA.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  The Board also finds that the requirements under the 
law as pertains to new and material evidence claims have been 
met. 

In regard to VA's duty to assist, the Board notes that the RO 
requested private treatment records from the health care 
providers identified by the veteran.  The identified private 
treatment records have been associated with the claims files.  
The RO afforded the veteran VA examinations in April 2003, 
September 2003, and October 2003, and obtained medical 
opinions where warranted on the etiology of certain claimed 
disorders.  The RO also obtained VA treatment records dated 
from July 2002 to January 2004.  The claims files further 
show that the veteran's service medical records were obtained 
in connection with a prior claim.  The veteran submitted 
records from the Vet Center.  Lastly, the RO scheduled the 
veteran for a videoconference, which was held before the 
undersigned Veterans Law Judge in May 2005.  At the hearing, 
the veteran's authorized representative asked that progress 
notes be obtained from Dr. I. of Belleville VA Outpatient 
Clinic and Dr. C. of Jefferson Barracks VA facility because 
these records had not been retrieved and were important to 
the irritable bowel syndrome, depression, and PTSD claims.  
The Board observes that VA treatment records from the 
Belleville and Jefferson Barracks facilities, including 
records from Drs. A.I. and J.C., are in the claims files.  
The service representative also indicated that he and the 
veteran were attempting to get records from Dr. R. in 
connection with the periodontal disease claim, but the claims 
files show that no evidence has been submitted by the veteran 
since the hearing.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.     


II.      Secondary Service Connection for Periodontal Disease 

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  38 C.F.R. § 3.381(a) (2004).  Service connection 
for compensation purposes is not available for a dental 
condition other than for injuries sustained as a result of 
dental trauma.  Consequently, the Board is without legal 
authority under governing  regulations to grant service 
connection for periodontal disease for purposes of an award 
of disability compensation benefits.  As such, the veteran's 
claim of entitlement to service connection for periodontal 
disease for compensation purposes is denied.

The Board notes that the veteran is not otherwise precluded 
from establishing eligibility for outpatient dental treatment 
for periodontal disease, and if he so desires, he should 
contact his nearest VA Dental Clinic.  


III.      Secondary Service Connection for Irritable Bowel 
Syndrome 

At the May 2005 videoconference hearing, the veteran's 
authorized representative reported that Dr. A.I. was treating 
the veteran for irritable bowel syndrome and that Dr. A.I. 
was of the opinion that this disorder was due to medications 
the veteran took.  There is no medical evidence of record 
that shows that the veteran has been clinically diagnosed 
with irritable bowel syndrome, nor is there a medical opinion 
of record linking this disorder to medications the veteran 
takes for his service-connected disabilities.  VA treatment 
records show that the veteran is followed by Dr. A.I., but do 
not indicate that he suffers from irritable bowel syndrome. 
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As the medical evidence does not 
show that the veteran is currently diagnosed with irritable 
bowel syndrome, there is no basis upon which an award of 
service connection for the claimed disability may be 
established.  The weight of the evidence is against the 
veteran's claim, so the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004). Accordingly, service connection for irritable 
bowel syndrome, including as secondary to medications taken 
for service-connected disabilities, is not warranted. 


IV.       Service Connection for Depression

Evidence

Service medical records are absent any complaints or findings 
of depression in service. 

VA treatment records dated from July 1969 to August 1969 and 
the March 1970 VA examination report note no complaints or 
findings referable to depression. 

Records from Dr. M.R. dated from April 1994 to February 2003 
include an August 2000 record that showed that Dr. S.H. 
reported that the veteran appeared to be stable from a 
cardiac point of view, but he noted that the veteran might be 
depressed.  A July 2001 record showed that Dr. S.H. reported 
that the veteran had surgery which he indicated could produce 
some residual depression.  Dr. S.H. added that other factors 
such as stress, fatigue at work, medications, diabetes, etc., 
could be contributing to his symptoms.  A February 2003 
record showed that psychotherapist S.A.B. reported that based 
on an ASI-IV [Anxiety Status Inventory] on the veteran, it 
appeared that the veteran met the criteria for clinical 
depression (superimposed).  S.A.B. indicated that she would 
continue to follow the veteran in regular therapeutic 
sessions.

VA treatment records include an August 2003 mental evaluation 
that shows that staff psychiatrist, Dr. J.C. provided a 
diagnosis of depression on Axis I.  

At the May 2005 videoconference hearing, the veteran 
testified that he would like to go out and find a job, and 
that he could not do things around his home that he needed to 
do because he was tired, depressed, and stressed out most of 
the time. 

Analysis 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004). 

The medical evidence shows that the veteran is currently 
diagnosed with depression.  The service medical records, 
however, are absent any complaints or findings referable to 
depression during service, and there is no competent medical 
evidence of record that otherwise shows that the veteran's 
depression is related to an incident of his service.  
Although the veteran contends that his depression is related 
to his service, as a layman he is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In addition, while the July 2001 record shows that 
Dr. S.H. speculated that the veteran might be experiencing 
some depression in part due to his recent heart surgery, 
there is no competent medical opinion evidence that states to 
the requisite medical degree of certainty that his current 
depression is in fact due to the heart surgery he underwent 
several years earlier in June 2000.  The weight of the 
evidence is against the veteran's claim, so the benefit-of-
the-doubt rule is not for application. 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004). Accordingly, service 
connection for depression is not warranted. 



V.      Service Connection for Bilateral Hearing Loss and 
Tinnitus

Evidence

Service medical records show that audiometric testing 
conducted at the veteran's February 1966 enlistment 
examination revealed that the veteran exhibited pure tone air 
conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
10
-
15

Additional audiometric testing conducted in March 1966 
revealed that the veteran exhibited pure tone air conduction 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
-5
LEFT
15
5
-5
-
15

Service medical records are absent any complaints or findings 
of tinnitus in service. 

Records from Memorial Hospital dated from November 1989 to 
January 2003 include a June 2000 record that showed that the 
veteran was primarily seen for chest complaints during which 
time on a review of systems he denied that he experienced 
tinnitus.   

Records from Dr. M.R. dated from April 1994 to February 2003 
include a June 2000 record that showed that the veteran was 
primarily seen for his coronary artery disease during which 
time on a review of systems, Dr. S.H. reported that the 
veteran had normal hearing and that he did not have tinnitus. 

Records from Memorial Hospital include a March 2003 
audiological evaluation. S.H., M.S. related that the veteran 
reported that he had been having difficulty with his hearing 
and that he experienced occasional ringing in both ears.  He 
reported that he was exposed to noise during service and 
while working in a steel mill.  S.H., M.S. reported that 
pure-tone thresholds revealed a mild sloping to a moderate 
sensorineural hearing loss in the right ear and left ear.  
S.H., M.S. noted that speech discrimination scores indicated 
that the veteran had excellent word recognition abilities 
bilaterally.

The October 2003 VA audiological examination report notes 
that the claims file was not reviewed.  The examiner noted 
that the veteran reported that he noticed difficulties in his 
hearing for approximately the past five to six years.  He 
complained of intermittent tinnitus for both ears with the 
onset approximately ten years ago.  He reported that while 
serving in service in the postal unit, he was subjected to 
excessive noise exposure from gunshots, mortar rounds, and 
"instruments" in drills.  He maintained that hearing 
protection was not available.  As a civilian, he reported 
that he worked in a steel foundry, during which time he was 
exposed to loud machinery for approximately one year.  He 
indicated that hearing protection was available at that time.  
He denied a history of recreational noise exposure.  He 
attributed his hearing loss and tinnitus to his tenure in the 
military.  Audiometric testing revealed that the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
30
35
LEFT
40
20
15
15
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right and left ears.  The examiner maintained 
that pure tone test results indicated a mild sensorineural 
hearing loss for the right ear and a mild sensorineural loss 
from 250-500 rising to normal for the left ear.  The examiner 
noted that a high frequency asymmetry was noted between ears. 

In an October 2003 addendum, the VA examiner discussed 
relevant findings from the veteran's service medical records 
and the prior October 2003 VA examination report.  The 
examiner opined that based solely on the delay of onset 
reported by the veteran, it was not as least as likely as not 
that his hearing loss and tinnitus were military related. 

Analysis

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id. 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The medical evidence of record shows that the veteran is 
currently diagnosed with bilateral sensorineural hearing loss 
and tinnitus.  The medical evidence further shows that the 
severity of hearing loss in the right and left ears meets the 
threshold levels of a hearing impairment as defined by VA 
regulation.  38 C.F.R. § 3.385 (2004).  Thus, a current 
disability manifested by hearing loss and tinnitus is shown 
by the evidence.  38 C.F.R. § 3.303 (2004).

The service medical records note no complaints or findings 
referable to hearing loss and tinnitus during service.  
Bilateral sensorineural hearing loss, tinnitus, and a 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385 
are not clinically documented until 2003-approximately 34 
years after the veteran's discharge from service.  Thus, the 
evidence fails to show that a bilateral hearing impairment 
and tinnitus were identified during service or that 
sensorineural hearing loss manifested to a compensable degree 
within the one-year presumptive period following the 
veteran's discharge from service.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004). 

There is also no competent medical evidence of record that 
otherwise shows that bilateral hearing loss and tinnitus were 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  In the 
opinion of the October 2003 VA examiner, the veteran's 
hearing loss and tinnitus are not at least as likely as not 
related to his military service.  The Board notes that the VA 
examiner's opinion is based on a review of the veteran's 
claims files and examination of the veteran.  Also, the VA 
examiner's opinion is found to be persuasive when considered 
with the rest of the evidence of record.  There is no 
competent medical opinion to the contrary.  The veteran is 
not a medical expert so his assertions of a relationship 
between the claimed disorders and his service cannot 
constitute competent evidence of such a relationship.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 
Vet. App. at 494-95.  For the foregoing reasons, the Board 
finds the VA examiner's opinion dispositive on the question 
of whether any portion of the veteran's hearing loss and 
tinnitus are related to an incident of his service.  The 
weight of the evidence is against the veteran's claims, so 
the benefit-of-the-doubt rule is not for application.  38 
U.S.C.A.              § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004).  Accordingly, service connection for bilateral 
hearing loss and tinnitus is not warranted.  


VI.   Secondary Service Connection for Ischemic Pancreatitis 

Evidence

Records from Memorial Hospital dated from November 1989 to 
January 2003 show that in April 1994, the veteran was seen in 
the emergency room with complaints of abdominal pain.  An 
April 1994 record showed that Dr. R.R. noted an assessment of 
"pancreatitis, etiology A) cholelithiasis, B) posterior 
penetrating ulcers, C) idiopathic."  Dr. R.R. commented that 
he doubted that the veteran had oral hypoglycemic induced 
pancreatitis.  The veteran reported that he had no history of 
pancreatitis.  Another April 1994 record noted an impression 
of idiopathic pancreatitis, one episode by Dr. M.F.  Another 
April 1994 record showed that Dr. R.R. reported that a 
pancreatic ultrasound showed diffuse mild enlargement of the 
pancreas consistent with pancreatitis.  Dr. R.R. provided a 
principal diagnosis of acute pancreatitis.  

Records from Dr. M.R. dated from April 1994 to February 2003 
include a June 1996 record that noted that the veteran had 
pancreatitis etiology unknown in 1994.  After an examination, 
Dr. R.R. noted an assessment of possible current or mild 
pancreatitis versus peptic ulcer disease.  

A June 2000 record showed that the veteran was hospitalized 
for complaints of chest pain during which time a 
gastrointestinal consultation from Dr. M.F. indicated that he 
felt that the veteran had ischemic pancreatitis.  Dr. S.H. 
provided a secondary diagnosis of acute pancreatitis after 
bypass surgery, that he noted was probably due to ischemia.  
An August/September 2000 record showed that Dr. M.F. noted 
that he was asked to see the veteran for complaints of 
abdominal pain.  Dr. M.F. reported that a June 2000 
computerized tomography (CT) scan of the upper abdomen 
revealed a normal pancreas.  Dr. M.F. provided an impression 
of self-limited pancreatitis following bypass graft.  Dr. 
M.F. commented that there was no evidence of cholelithiasis, 
and he noted that the veteran was on no medications that one 
would predict would cause pancreatitis other than perhaps 
hydrochlorothiazide.  Dr. M.F. maintained that this was a 
clinical scenario of ischemic pancreatitis.  Dr. M.F. 
indicated that perhaps as many as one or two percent of all 
patients who have a bypass graft will have an ischemic 
pancreatitis, but usually it was subclinical.  Dr. M.F. 
maintained that since the veteran had no evidence of 
gallstones and the pancreatitis was self-limited, he felt 
that the veteran could be watched conservatively following 
this visit.

Records from Dr. S.H. dated from June 2000 to November 2003 
include a report on an April 2003 CT scan of the abdomen that 
showed that the veteran's pancreas was unremarkable.

The September 2003 VA examination report shows that the 
examiner reviewed the claims files and discussed relevant 
evidence contained therein.  After conduction of an 
examination and diagnostic tests, the examiner diagnosed 
pancreatitis episode in April 1994 and August 2000.  The 
diagnostic tests were noted as normal.  The examiner opined 
that it was less likely as not that the veteran's 
pancreatitis was caused by his coronary artery bypass graft 
as the veteran had a history in 1994 of an episode of 
pancreatitis, six years prior to his coronary artery bypass 
graft.  The examiner noted that at that time Dr. M.F. felt 
that the veteran's problem was caused by possible medication 
and he called it idiopathic pancreatitis.  The examiner 
indicated that it therefore seemed that the veteran had a 
pre-existing condition that predisposed him to pancreatitis.  

Analysis

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  
Brammer, 3 Vet. App. at 225.  The medical evidence shows that 
the veteran suffered a bout of acute pancreatitis in 1994, 
which resolved with no residual complications identified in 
the treatment records.  The medical evidence further shows 
that the veteran completely recovered from yet another bout 
of pancreatitis in 2000 as no residual complications were 
identified in the treatment records.  Indeed, an April 2003 
CT scan of the veteran's pancreas was unremarkable, and 
pancreatitis or residuals of earlier episodes of pancreatitis 
were not identified at the September 2003 VA examination.  As 
the medical evidence shows that the veteran is not currently 
diagnosed with pancreatitis and no residuals of earlier 
episodes of pancreatitis have been clinically diagnosed, 
there is no basis upon which an award of service connection 
for the claimed disability may be established.  The weight of 
the evidence is against the veteran's claim, so the benefit-
of-the-doubt rule is not for application.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  Accordingly, 
service connection for ischemic pancreatitis, including as 
secondary to service-connected coronary artery disease status 
post coronary artery bypass grafting times four, is not 
warranted. 


VII.     New and Material Evidence- PTSD

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for PTSD was filed on 
August 22, 2002.  Thus, the new definition of "new and 
material evidence" discussed above is applicable to his 
claim.  

A review of the claims file reveals that the veteran's 
original claim for service connection of PTSD was denied by 
the RO in a September 1985 rating decision on the basis that 
PTSD or any other nervous condition was not shown by the 
evidence of record.  The RO noted 1) that the veteran failed 
to report for a VA examination scheduled in connection with 
his claim, 2) that the veteran's service medical records were 
negative for a nervous disorder with the exception of a July 
1966 notation of epigastric discomfort that worsened after 
nervous tension, and 3) that the veteran's March 1970 and 
October 1984 VA examinations were negative for complaints of 
or findings of a nervous disorder.  In a letter dated in 
October 1985, the RO advised the veteran of the denial of 
service connection and provided the veteran with notice of 
his procedural and appellate rights.  The veteran, however, 
did not appeal the decision and it became final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).

Relevant evidence associated with the claims file prior to 
the RO's last final denial in September 1985 follows.

Service medical records show that in July 1966, the veteran 
complained of epigastric discomfort that had been present for 
the past one year.  He reported that his stomach trouble was 
worse when he experienced nervous tension.  The service 
examiner noted an impression of functional bowel disease.  
The veteran also complained of stomach trouble in September 
1966, December 1966, September 1967, and March 1968.  

The DD Form 214 noted that the veteran's primary military 
occupational specialty was a postal clerk.  He was awarded 
the Vietnam Service Medal and Vietnam Campaign Medal.  

VA treatment records dated from July 1969 to August 1969 were 
absent any relevant findings.  

The March 1970 VA examination report showed that the veteran 
reported that he had had a nervous stomach since entering 
service and his symptoms included nausea, at times. 

The October 1984 Agent Orange Registry examination report 
noted that the veteran reported that he was treated for a 
nervous stomach in service.  

In the veteran's May 1985 original application for 
compensation benefits, he reported that he was entitled to 
service connection for post-stress syndrome because he had 
nightmares, flashbacks, sleep difficulties, and conflicts on 
the job.  

Relevant evidence associated with the claims file after the 
RO's last final denial in September 1985 follows. 

Selected personnel records show that the veteran was in the 
Republic of Vietnam from October 24, 1966 to November 7, 
1967.  His principal duty during this period was as a postal 
clerk attached to the 56th APU.  He participated in the 
Vietnamese Counter Offensive and Campaign Phase II.  The 
records further indicated that the veteran spent time in Long 
Binh. 

VA treatment records include an August 1989 record that noted 
that the veteran complained of a "nervous stomach."  

Records from Dr. M.R. dated from April 1994 to February 2003 
include a June 2000 record that shows that the veteran was 
primarily seen for his coronary artery disease but on review 
of systems, Dr. S.H. reported that the veteran did not have 
anxiety or a psychosis.  A February 2003 record shows that 
psychotherapist S.A.B. reported that based on an ASI-IV 
[Anxiety Status Inventory] on the veteran, it appeared that 
the veteran met the criteria for PTSD.  S.A.B. indicated that 
she would continue to follow the veteran in regular 
therapeutic sessions.  A review of the ASI-IV shows that no 
stressor information was provided by the veteran. 

Records from the Vet Center include a January 2003 letter in 
which R.P., L.C.S.W. indicated that the veteran had been in 
treatment at the facility from August 2002 to date.  R.P. 
reported that the veteran was being treated in group 
cognitive therapy weekly.  In a November 2002 report, R.P. 
related that the veteran reported that he arrived in Vietnam 
on November 2, 1966 at Long Binh and he was assigned to the 
56th  Army Post Unit where he remained for 13 months handling 
mail.  He denied that he was wounded or injured in Vietnam.  
He reported that during his first week in-country there was a 
mortar attack, one of which landed next to his barracks.  He 
indicated that many nights he and his fellow service members 
laid in their bunks and watched the tracers go by.  He 
recalled that one of the men in his barracks killed a monkey 
with a bayonet, about the seven month he was in-country.  
After conducting a mental evaluation, R.P. concluded that the 
veteran appeared to meet the criteria for the diagnosis of 
PTSD. 

In an April 2003 statement, the veteran further clarified 
that on his first day in-country a loud explosion or "a bomb 
sound" went off.  He later found out that it was a mortar 
round that had triggered the blast.  He reported that his 
"experience in Vietnam was peaceful other than that 
relatively speaking but there were some things that happened 
which were unusual [and] most disturbing."  He cited several 
examples that included the 'monkey incident.' 

VA treatment records include an August 2003 mental evaluation 
that shows that staff psychiatrist, Dr. J.C. provided a 
diagnosis of chronic PTSD on Axis I.  It was noted that the 
veteran reported on the mortar attacks and 'monkey incident' 
that reportedly occurred during service.  

At the May 2005 videoconference hearing, the veteran provided 
testimony that was similar to statements/stressor information 
previously noted.   He testified that his camp was subjected 
to a mortar attack on his first day in-country and 
thereafter, he was "on edge" the rest of the time.  He 
watched and heard mortar fire and gun fire throughout the 
nights.    

The Board finds that the VA treatment records, Dr. M.R.'s 
records, and Vet Center records are new and material as they 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  Prior to September 1985, no 
current diagnosis of PTSD was of record.  Evidence submitted 
since then shows a current diagnosis of PTSD.  The Board also 
finds that in addition to the Vet Center records and VA 
treatment records, the personnel records, statements, and 
testimony, are also new and material as they all relate to 
yet another unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  Prior to September 1985, the 
veteran provided no stressor information.  Evidence submitted 
since then identifies stressor events and sheds light on 
whether the veteran engaged in combat with the enemy.  As 
previously noted, the credibility of the veteran is presumed 
for purposes of this analysis.  Justus, 3 Vet. App. at 512-
13.  Accordingly, having determined that new and material 
evidence has been submitted, the claim is reopened.  The 
Board, however, must develop the case for verification of 
claimed stressor events prior to considering the claim on the 
merits.  


VIII.      Secondary Service Connection for Hypertension 

Evidence 

Service medical records, VA treatment records dated from July 
1969 to August 1969, and the March 1970 VA examination 
report, note no complaints or findings referable to 
hypertension. 

The October 1984 Agent Orange Registry examination report 
notes that the veteran reported that he was currently being 
treated for hypertension.  The examiner provided a diagnosis 
of hypertension under treatment.  

VA treatment records dated from August 1989 to January 2004 
show that the veteran was followed for hypertension.  A 
January 1990 record showed that the veteran reported that he 
had had hypertension for eight years.  

Records from Dr. S.H. dated from June 2000 to November 2003 
include a November 2002 record that showed that a list of the 
veteran's problems included hypertensive heart disease. 

The April 2003 VA genitourinary examination report shows that 
the veteran's claims files were reviewed.  The veteran 
reported that he was found to be hypertensive at the time he 
was diagnosed with diabetes mellitus.  He had been under 
treatment for this disorder since that time.  The examiner 
provided a diagnosis of hypertension.  The examiner noted 
that it was his medical opinion that it was less likely than 
not that the veteran's hypertension was caused by his 
diabetes mellitus.  The examiner commented that this opinion 
was based on review of literature, which did not indicate an 
exact mechanism by which diabetes mellitus caused 
hypertension.  

At the May 2005 videoconference hearing, the authorized 
representative seemed to indicate that there were conflicts 
in opinions as to whether the veteran's hypertension was 
related to his diabetes with a VA examiner providing an 
unfavorable opinion and Dr. J.C. providing a favorable 
opinion.  The Board observes that no such opinion from Dr. 
J.C. is of record.  

Analysis 

The medical evidence shows that the veteran is currently 
diagnosed with hypertension.  In the opinion of the April 
2003 VA examiner, the veteran's hypertension is not at least 
as likely as not the result of his service-connected diabetes 
mellitus.  The Board notes that the VA examiner's opinion is 
based on a review of the veteran's claims files, examination 
of the veteran, and supported by a rationale.  There is no 
competent medical opinion to the contrary.  The veteran is 
not a medical expert so his assertions of a relationship 
between his hypertension and diabetes cannot constitute 
competent evidence of such a relationship.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494-95.   For the 
foregoing reasons, the Board finds the VA examiner's opinion 
dispositive on the question of whether the veteran's 
hypertension is caused by his service-connected diabetes 
mellitus.  

The Board further finds that service connection for 
hypertension may not be established on a direct or 
presumptive basis.  The veteran does not contend, nor does 
the evidence show, that his hypertension was identified in 
service.   Hypertension also did not manifest to a 
compensable degree within the one-year presumptive period 
following the veteran's discharge from service, and there is 
no competent medical evidence of record that otherwise shows 
that hypertension was incurred in service.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  As the weight of the evidence 
is against the veteran's claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004). Accordingly, service connection for 
hypertension, including as due to service-connected diabetes 
mellitus, is not warranted.  


IX.     Secondary Service Connection for Nephropathy

Evidence

Service medical records, VA treatment records dated from July 
1969 to August 1969, and the March 1970 VA examination 
report, note no complaints or findings referable to 
hypertension. 

VA treatment records dated from August 1989 to January 2004 
note no relevant findings. 

Records from Memorial Hospital dated from November 1989 to 
January 2003 include a June 2000 record that showed that the 
veteran was hospitalized for complaints of chest pain, during 
which time a nephrology consultation from Dr. D.R. indicated 
that he felt that the veteran's renal insufficiency was due 
to the ischemic insult at the time of the bypass surgery.  A 
June 2000 record showed that Dr. D.R. noted that the veteran 
was seen in consultation for evaluation of increased azotemia 
and decreased urine output three days postop coronary artery 
bypass surgery.  After an examination, Dr. D.R. provided an 
impression of suspect hypertensive related renal disease 
known as arteriolar nephrosclerosis.   

Records from Dr. M.R. dated from April 1994 to February 2003 
include an October 2002 record that noted that the veteran 
was evaluated for cardiovascular disease and diabetes.  The 
diagnosis included rule out nephropathy. 

The April 2003 VA genitourinary examination report shows that 
the veteran's claims files were reviewed.  After an 
examination, no disorder was diagnosed.  The examiner 
reported that it was his medical opinion that it was less 
likely than not that the veteran's nephropathy was a 
complication of his diabetes.  The examiner explained that 
serum chemistry tests obtained in March 2003 revealed a BUN 
of 13 and a creatinine of 1.0.  The examiner indicated that a 
urine test on the same day did not show any proteinuria.  The 
examiner noted that although the microalbumin test was 27.7 
as compared to less than 20 normal, he did not believe that 
the veteran currently had any significant diabetic 
nephropathy.  

Records from Dr. S.H. dated from June 2000 to November 2003 
include a report on an April 2003 CT scan of the abdomen that 
showed that the kidneys were unremarkable.

Analysis

The April 2003 VA examiner maintained that the veteran did 
not currently have any significant diabetic nephropathy.  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  
Brammer, 3 Vet. App. at 225.  As the medical evidence shows 
that the veteran does not currently suffer from nephropathy, 
there is no basis upon which an award of service connection 
for the claimed disability may be established.  The weight of 
the evidence is against the veteran's claim, so the benefit-
of-the-doubt rule is not for application.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004). Accordingly, 
service connection for nephropathy, including as secondary to 
service-connected diabetes mellitus, is not warranted. 


X.   Higher Evaluation for Peripheral Neuropathy of the Upper 
and Lower
       Extremities

Procedural Background and Evidence

In a July 2003 rating decision, the RO granted service 
connection for peripheral neuropathy of the right upper 
extremity and the left upper extremity, and assigned each a 
noncompensable evaluation under Diagnostic Code 8515, 
effective June 28, 2002, the date of receipt of original 
claim.  [A later decision assigned an earlier effective date 
of May 8, 2001 for the disability ratings, pursuant to the 
effective date of the liberalizing presumptive provision of 
the law.]  The noncompensable evaluations have remained in 
effect.  In the July 2003 rating decision, the RO also 
granted service connection for peripheral neuropathy of the 
right lower extremity and the left lower extremity, and 
assigned each a noncompensable evaluation under Diagnostic 
Code 8520.  In a May 2004 DRO Decision, the DRO increased 
each lower extremity disability rating to 10 percent 
effective May 8, 2001.  The 10 percent ratings have remained 
in effect.   

Records from Dr. M.R. dated from April 1994 to February 2003 
include an October 2002 record that shows that the veteran 
complained of shooting pain down the legs as well as a pins-
and-needles sensation in the fingers and toes.  There was a 
slight decrease in pulses in the feet, 1+ popliteal and 
femoral.  Reflexes were active and equal.  "Toe sign 
flexor."  There was decreased vibratory sense in both 
ankles.  There was decreased pain sense in the lower leg, 
more on the left below the knee.  The diagnosis was diabetic 
peripheral neuropathy.  An August 2000 record showed that the 
veteran was seen for complaints of left arm throbbing and 
numbness of the left thumb since his heart surgery.  Dr. B.D. 
reported that there was no change in strength or limitations 
of the hand.  The ulnar pulse was 2+.  

VA summary of electromyogram (EMG)/nerve conduction velocity 
(NCV) report dated in May 2003 shows that the nerve 
conduction study of both feet and legs showed 
electrophysiological evidence consistent with peripheral 
polyneuropathy with axonal and demyelinating features 
affecting the motor and sensory nerves.  

The April 2003 VA genitourinary examination report shows that 
the veteran's claims files were reviewed.  The veteran 
reported that he had been diagnosed by his primary care 
physician and his neurologist as having diabetic neuropathy.  
He complained of some numbness and tingling in both feet and 
hands.  He reported that he was a retired certificator for 
the State of Illinois.  The examiner observed that the 
veteran was right-handed.  The examiner reported that the 
veteran's peripheral pulses below the femorals were difficult 
to palpate, but there was no evidence of ischemia in the 
feet.  The examiner indicated that the veteran's central 
nervous system revealed no significant focal neurologic 
deficits.  In an addendum, the examiner noted that it was as 
likely as not that the veteran had diabetic neuropathy as a 
complication of his diabetes based on the EMG study done in 
May 2003. 

Peripheral Neuropathy of the Upper Extremities

Peripheral neuropathy is not specifically listed in the 
rating schedule; therefore, it is rated analogous to a 
disability in which not only the functions affected, but 
anatomical localization and symptoms, are closely related.  
38 C.F.R. § 4.20 (2004).  
The veteran's peripheral neuropathy of the upper extremities 
is rated by analogy to incomplete paralysis of the sciatic 
nerve under Diagnostic Code 8515.  Under Diagnostic Code 
8515, a 10 percent evaluation is prescribed for mild 
incomplete paralysis of the median nerve of both the major 
and minor extremities.  38 C.F.R.   § 4.124a, Diagnostic Code 
8514 (2004).  Moderate incomplete paralysis of the median 
nerve warrants a 20 percent evaluation for the minor 
extremity and a 30 percent evaluation for the major 
extremity.  Id.  The term "incomplete paralysis," with this 
and other peripheral nerve injuries, indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  Id.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, the ratings are 
combined with application of the bilateral factor.  Id.  

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123 (2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2004).

The veteran complains of numbness and tingling in his hands.  
The veteran is currently diagnosed with peripheral neuropathy 
of the hands but no examination revealed any objective 
evidence that it currently manifests any disabling 
conditions.  The pulse finding represents a vascular 
insufficiency and not a neurological deficit.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a compensable 
evaluation under Diagnostic Code 8515 or any other diagnostic 
code at this time for either peripheral neuropathy of the 
right upper extremity or peripheral neuropathy of the left 
upper extremity. 

Peripheral Neuropathy of the Lower Extremities

As with the veteran's upper extremities, the veteran's 
peripheral neuropathy of the lower extremities is similarly 
rated by analogy to incomplete paralysis of the sciatic nerve 
under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 
percent evaluation is prescribed for mild incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2004).  Moderate incomplete paralysis 
of the sciatic nerve warrants a 20 percent evaluation, 
moderately severe incomplete paralysis of the sciatic nerve 
warrants a 40 percent evaluation, and severe (with marked 
muscular atrophy) incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation.  Id.  

The veteran complains of numbness and tingling in his feet.  
The objective evidence shows that the peripheral neuropathy 
in the veteran's lower extremities affects his sensory and 
motor nerves, which demonstrates that the disability probably 
more nearly approximates moderate incomplete paralysis of the 
sciatic nerve than mild incomplete paralysis of the sciatic 
nerve.  The pulse findings, however, represent a vascular 
insufficiency and not a neurological deficit.  There are also 
no organic changes associated with the disability like loss 
of reflexes, weakness, or muscle atrophy.  Therefore, the 
Board does not find that the disability more nearly 
approximates moderately severe incomplete paralysis of the 
sciatic nerve than moderate incomplete paralysis of the 
sciatic nerve.  Accordingly, the veteran is entitled to a 
higher initial rating of 20 percent, but no higher, under 
Diagnostic Code 8520 for peripheral neuropathy of the right 
lower extremity and peripheral neuropathy of the left lower 
extremity. 

Staged Rating and Extraschedular Rating

The veteran's service-connected peripheral neuropathy of the 
upper and lower extremities have not been shown to be 
manifested by greater than the criteria associated with the 
assigned ratings during any portion of the appeal period.  
Accordingly, a staged rating is not in order and the assigned 
ratings are appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The Board notes that there is no evidence of record that any 
of the veteran's service-connected upper and lower 
extremities disabilities alone causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
veteran has reportedly retired from working for the state 
government.  The Board emphasizes that the percentage ratings 
assigned by the VA Schedule for Rating Disabilities represent 
the average impairment in earning capacity resulting from a 
service-connected disability.  38 C.F.R. § 4.1 (2004).  In 
the instant case, to the extent that the veteran's service-
connected disabilities interfere with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

Service connection for periodontal disease for compensation 
purposes is denied. 

Service connection for irritable bowel syndrome, including as 
secondary to medications taken for service-connected 
disabilities is denied. 

Service connection for depression is denied. 

Service connection for tinnitus is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for ischemic pancreatitis, including as 
secondary to service-connected coronary artery disease status 
post coronary artery bypass grafting times four is denied. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened, and to this extent the claim is 
granted.

Service connection for hypertension, including as secondary 
to service-connected diabetes mellitus Type II is denied.

Service connection for nephropathy, including as secondary to 
service-connected diabetes mellitus Type II is denied. 

A compensable evaluation for service-connected peripheral 
neuropathy of the right upper extremity is denied.

A compensable evaluation for service-connected peripheral 
neuropathy of the left upper extremity is denied.

A higher initial rating of 20 percent for service-connected 
peripheral neuropathy of the right lower extremity, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.  

A higher initial rating of 20 percent for service-connected 
peripheral neuropathy of the left lower extremity, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.  


REMAND

In a 'Physician's Statement on Diabetes Herbicide 
Presumption' dated in August 2003, Dr. E.S. reported that the 
veteran was last seen about a year ago and "at that time had 
bilateral cataracts but no other changes from diabetes 
m[ellitus]."  The veteran has offered Dr. E.S.'s statement 
as proof that his cataracts are caused by his diabetes, but 
this statement is insufficient on its face as it lacks 
clarity and a supporting rationale.  The RO requested a more 
definitive opinion from the October 2003 VA examiner, but the 
examiner failed to provide a medical nexus opinion, and the 
RO did not return the report to the examiner as inadequate.  
Therefore, the Board finds that the RO should again request 
and this time obtain a medical nexus opinion on the etiology 
of the veteran's cataracts.  

As previously noted, the Board finds that it must develop the 
issue of service connection for PTSD for verification of 
claimed stressor events prior to considering the claim on the 
merits.  The veteran claims that his unit was subjected to a 
mortar attack the first day he was in-country, and he in 
general terms described that he heard mortar fire and gun 
fire throughout the nights during his tour of duty.  With 
respect to the specific allegation of exposure to a mortar 
attack his first day in-country, the Board finds that VA has 
a duty to investigate this claimed stressor event.  Unit 
records showing rocket attacks on a veteran's unit are 
"credible supporting evidence" that the veteran experienced 
the attacks personally.  Pentecost v. Principi, 16, Vet. App. 
124, 128-129 (2002).  As such, the Board finds that the 
history on the veteran's unit for the first month he was in-
country should be researched for purposes of verifying the 
occurrence of the claimed stressor event.  

Next, in a July 2003 rating decision, the RO granted service 
connection for scars of the chest, left leg, and left arm as 
residuals of service-connected coronary artery disease.  The 
RO assigned a noncompensable evaluation under Diagnostic Code 
7805 primarily based on an April 2003 VA genitourinary 
examiner's cursory assessment that the scars were well-
healed.   In the veteran's June 2002 application for 
compensation benefits, he complained that as the result of 
his heart surgery, he had tender scars on his left arm, left 
leg, and chest.  

Records from Memorial Hospital include a June 2000 record 
that notes that the veteran's mid sternal, left arm, and left 
leg incisions were well-healed, but a hard knot was palpable 
to mid portion of the left arm, which was subsequently 
drained.  
Records from Dr. M.R. include an October 2002 record in which 
an examiner described that the veteran had a "long" sternal 
scar from coronary bypass surgery and a "long" scar over 
the left forearm from the arterial donor site.  While a July 
2000 record shows that Dr. B.D. reported that the veteran's 
incisions were healing well, an August 2000 record shows that 
the veteran complained of pain in the left arm and left leg 
at the site of the incisions, and Dr. S.H. reported that the 
left arm scar looked hypertrophic.  Thereafter, a July 2001 
record shows that the veteran continued to complain of 
"incision pain/soreness in chest."  Records from Dr. S.H. 
include an April 2003 record that showed that the veteran 
complained of chest pain that he maintained emanated not from 
his heart but from the incision in his chest.

The foregoing findings show that the veteran's scars may be 
manifested by compensable residuals and no VA examination has 
properly evaluated the condition of the scars.  For these 
reasons, the Board finds that the veteran should be afforded 
a VA examination.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any cataracts that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any cataracts 
found on examination are more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), proximately due to 
or the result of the service-connected 
diabetes mellitus Type II.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  

2.  Please ask the U.S. Armed Services 
Center for Unit Records Research (CURR) 
to review the unit history of the 56th  
Army Post Unit for the period of October 
24, 1966 to November 24, 1966, for 
purposes of verifying the following 
claimed in-service stressor:  exposure to 
mortar attack first day in-country.  

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected scars of the chest, 
left leg, and left arm.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

4.  Thereafter, the veteran's claims 
should be readjudicated on the merits 
with consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


